107 F.3d 876
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Billy Dean WORKMAN, Appellant,UNITED STATES of America, Appellee.
No. 96-1953.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 20, 1997.Filed Feb. 24, 1997.

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Billy Dean Workman appeals from the denial of his 28 U.S.C. § 2255 (1994) motion by the District Court.1  Having carefully reviewed the record before us and the parties' briefs, we conclude that the District Court's judgment was correct.  Accordingly, the judgment of the District Court is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable George Howard, Jr., United States District Judge for the Eastern District of Arkansas